Citation Nr: 0415979	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of right knee injury, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

Procedural history

The veteran served on active duty from  June 1951 to June 
1953. 

In a March 2002 rating decision, the veteran was granted 
service connection for residuals of a right knee disability 
and was assigned a 10 percent disability rating effective 
December 27, 1999.  The veteran disagreed with the March 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.  

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in connection with a January 2004 
videoconference hearing.  The transcript of that hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

In April 2002, the veteran filed a claim for entitlement to 
secondary service connection for disabilities of the back and 
right hip.  The secondary service connection claims were 
denied by the RO in a July 2002 rating decision.  The veteran 
did not appeal and that decision is now final.  However, 
during the January 2004 video hearing, the veteran's 
representative asserted his intent to file another claim for 
secondary service connection for a right hip disability.  The 
request to reopen the previously-denied claim of entitlement 
to service connection of a right hip disability secondary to 
the service-connected right knee disability is accordingly 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period of December 27, 1999 to May 14, 2002 the 
veteran's right knee disability was manifested by complaints 
of pain, weakness and fatigability.  Objective evidence 
demonstrates that the veteran's right knee shows residuals of 
removal of semilunar cartilage and a range of motion between 
0 and 125 degrees.  

2.  Beginning May 14, 2002 the record includes x-ray evidence 
of arthritis of the right knee.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right knee disability under Diagnostic Code 5259 have not 
been met.  38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. 
§§ 4.20, 4.71, 4.71a, Diagnostic Code 5259 (2003).  

2.  Beginning May 14, 2002 the criteria for an additional ten 
percent disability rating for arthritis of the right knee 
under Diagnostic Code 5003 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003); Esteban v. Brown, 6 Vet. App. 259, 
261(1994).

3.  Application of the extraschedular provisions for right 
knee disability is not warranted.  38 C.F.R. § 3.321(b) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability, which 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2002 SOC of the pertinent law and regulations and of the need 
to submit additional evidence on his claim as well as the 
need for additional development of the claim on the part of 
the RO.   

More significantly, a letter was sent to the veteran in March 
2001 which specifically discussed the pertinent provisions of 
the VCAA.  Crucially, the veteran was informed by means of 
this letter and its enclosures as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the veteran's claim was adjudicated 
by the RO in March 2002, after the expiration of that one-
year period.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  




Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO attempted to obtain the veteran's 
service medical records.  Although the veteran's service 
medical records are not available, Surgeon General's Office 
hospital records extracts were located and associated with 
the claims file.  Additionally, the RO contacted the private 
medical providers identified by the veteran as having records 
relevant to his claim.  Many of those records were 
unavailable due to the passage of time since the conclusion 
of treatment.  The private medical records that were 
available, from Dr. D.D.B., M.D., P.C. have been associated 
with the veteran's claims folder.  During the course of the 
claim, the RO provided the veteran with two VA examinations 
including examinations in April 2001 and June 2003. 

The Board observes that although the entire history of a 
disability must be considered, see 38 C.F.R. §§ 4.1, 4.41, in 
evaluating the disability the current manifestations are 
paramount.  Cf. Francisco v. Brown, 7 Vet. App. 55 (1994)
Thus, although the loss of the veteran's service medical 
records and the inability of the veteran and the RO to locate 
certain old medical records, although regrettable, is not 
crucial to the outcome of this increased rating case. 

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a videoconference hearing in January 
2004.  Transcripts of this testimony have been associated 
with the claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Laws and Regulations

Increased rating - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

As noted in the Introduction, this appeal arose from the 
initial assignment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder. Compare Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) [where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern]. In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
Analysis

The veteran seeks an increased evaluation for his service-
connected right knee disability, which has been rated by the 
RO as 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5259 (2003).  Essentially, he contends that the 
disability of his knee comprises a greater limitation than 
the currently assigned 10 percent disability rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left knee disorder, denominated as residuals 
status post medial meniscectomy right knee/excision neuroma, 
is currently rated by analogy to Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic].  
See 38 C.F.R. § 4.20 (2003) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  See also 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99".    

The Surgeon General's Office hospital records extract verify 
that the veteran underwent a right knee menisectomy in 
February 1952 and also had follow up surgery in August 1952.  
The medical evidence of record thus indicates that the 
veteran underwent cartilage removal surgery during service.  
This history is consistent with the assignment of Diagnostic 
Code 5259.  

A 10 percent rating is the maximum schedular rating available 
under that diagnostic code.  To afford the veteran every 
consideration, the Board has considered the criteria 
pertaining to limitation of motion, Diagnostic Codes 5256 and 
5261; however, these codes are effectively inapplicable 
because there was no evidence of compensable limitation of 
extension of the left knee.  The April 2001 and June 2003 VA 
examinations indicate that the limitation of extension in the 
veteran's knee is between 0 and 125 degrees and 0 and 130 
degrees respectively.  Neither result is compensable.    

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 [limitation of 
extension] of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003); see also 38 C.F.R. 
§ 4.71, Plate II (2003) [showing normal flexion and extension 
as between 0 degrees and 140 degrees].  It is clear that the 
slight limitation of motion of the knee does not come close 
to being compensable under either DC 5260 or DC 5261.

Further, given the medical evidence indicates that post-
surgery the veteran's right leg was shorter than the left, 
the Board has considered the applicability of Diagnostic Code 
5275 [shortening of bones of the lower extremity].  However, 
compensable shortening of the leg requires a minimum 
shortening of at least 1 1/4 inch or 3.2 centimeters and the 
veteran's leg exhibits a shortening of 1 centimeter, so use 
of that diagnostic code would not avail the veteran.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5275 (2003).

Diagnostic Code 5257, recurrent subluxation or lateral 
instability, has also been considered.  The medical evidence 
of record, however, does not support a finding of 
instability.  Both private medical records from Dr. D.B. and 
VA examinations indicate that the veteran's knee was stable 
upon examination.  There is also no record of ankylosis of 
the knee.  

The medical evidence therefore does not support the use of an 
alternate diagnostic code.  Additionally, the veteran and his 
representative have not suggested a more appropriate 
diagnostic code or disputed the use of Diagnostic Code 5259.
The Board therefore concludes that Diagnostic Code 5259 is 
the most appropriate in rating the veteran's service-
connected residuals of medial meniscectomy and excision of 
neuroma from his right knee.

Schedular rating

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).
The veteran has been granted the maximum disability rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 10 
percent.  Therefore, the maximum 10 percent rating under this 
diagnostic code will be continued.

De Luca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable. 

Moreover, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5259.

Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban considerations

It is possible for separate disabilities of a single joint to 
be separately rated.  
See 38 C.F.R. § 4.25 (2003); Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately].  This is 
precisely what has occurred in this case.  As discussed in 
greater detail below, right knee arthritis has recently been 
identified by x-ray.  The Board believes that this arthritis 
may be separately rated under Diagnostic Code 5003; the other 
residuals of the veteran's in-service surgery, specifically 
the slight loss of range of motion, the leg shortening and 
the veteran's complaints of instability will continue to be 
rated under Diagnostic Code 5259.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Both the private medical records and the June 2003 VA 
examination indicate that the veteran has been diagnosed with 
mild to moderate degenerative joint disease of the right 
knee.  The VA examiner further noted in the June 2003 
examination report that the veteran did experience pain on 
motion and that the function of the knee was compromised.  
Since there is x-ray evidence of arthritis in the right knee, 
the Board finds that the veteran's right knee disability 
should be afforded a separate evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5003. The Board believes, based on the 
diagnosis, history and current findings, reported above, that 
the veteran's arthritis and surgical residuals comprise 
separate disabilities of the veteran's right knee and 
therefore assignment of a separate rating for the veteran's 
arthritis and surgical residuals is appropriate.  See 
38 C.F.R. § 4.25; See Esteban, supra.

Under Diagnostic Code 5003, arthritis of a joint is 
ordinarily rated based on limitation of motion.  However, as 
discussed by the Board above, the demonstrated limitation of 
motion of the veteran's right knee is noncompensable under 
Diagnostic Codes 5260 and 5261.  Where, as here, the range of 
motion is noncompensable and there is x-ray evidence of 
arthritis, a 10 percent rating is maximum rating allowed 
under the provisions of Diagnostic Code 5003. Therefore, a 
rating higher than 10 percent is not warranted.  

The Board additionally concludes that DeLuca factors, 
discussed above, are not for application in connection with 
the veterans arthritis.  There is of record no objective 
medical evidence documenting fatigue, incoordination, 
weakness or any other factor which would justify the 
assignment of additional disability under 38 C.F.R. §§ 4.40, 
4.45 and/or 4.59.

In short, for reasons stated above, the Board concludes that 
assignment of a 10 percent rating for the veteran's right 
knee arthritis, which is manifested by x-ray findings of 
arthritis but without limitation of motion to such degree as 
to warrant a disability rating in excess of 10 percent, is 
warranted.

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned the maximum 10 percent disability rating for 
right knee disability under Diagnostic Code 5259 effective 
from December 27, 1999, the date of the veteran's initial 
claim of entitlement to service connection for right knee 
disability.  
The Board has not changed that rating.  The medical evidence 
of record appears to support the proposition that the 
veteran's service-connected right knee disability has been 
relatively stable in terms of loss of range of motion, 
stability and pain on motion.  For example in the April 2001 
VA examination the range of motion for the veteran's right 
knee was 0 to 125 degrees and in the June 2003 VA examination 
the range of motion was found to be 0 to 130 degrees.  The 
veteran's knee was found to be stable at both examinations.  
Accordingly, the Board believes that the 10 percent rating 
under Diagnostic Code 5259 is properly assigned as of 
December 27, 1999, the date of the initial claim of 
entitlement to service connection.   

 Based on medical evidence that has become associated with 
the file since the March 2002 RO rating decision, 
specifically the May 14, 2002 x-ray report, the Board has now 
assigned an additional 10 percent rating under Diagnostic 
Code 5003.  The question thus become whether a different 
rating could be assigned at any time.  The answer is 
negative.  At the time of the veteran's April 2001 VA 
examination, there was no conclusive x-ray evidence of 
arthritis.  On May 14, 2002, the veteran's private physician, 
Dr. D.B. conducted an x-ray examination and found evidence of 
arthritis in the veteran's knee.  This conclusion was 
confirmed by x-ray conducted as part of the veteran's June 
2003 VA examination.  Accordingly, the Board finds that, 
prior to the May 14, 2002 private physician examination, the 
evidence does not support an increased rating for the 
veteran's right knee disability.  

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO considered the matter of an 
extraschedular rating in the March 2002 rating decision and 
in the July 2002 SOC.  The Board can therefore consider the 
matter.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In any event, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  Indeed, it does not 
appear that the veteran is contending that his right knee 
disability creates an exceptional or unusual disability 
picture.  The record does not show that the veteran has 
required any hospitalizations related to his knee after his 
separation from service.  

Currently, the veteran is retired.  The veteran was evidently 
able to maintain full employment until his retirement.  
Further, the veteran does not allege that his retirement at 
age 61 was in any connected to his right knee disability.  
There is no evidence of record that the service-connected 
right knee disability markedly interferes with the veteran's 
employment.  Moreover, there is no evidence of an exceptional 
or unusual clinical picture, or of any other factor which 
would allow for the assignment of an extraschedular rating.  

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected right 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, extraschedular evaluation 
is not warranted.

In summary, for the reasons and bases expressed above, the 10 
percent disability rating under Diagnostic Code 5259 is 
continued.  Further, the Board concludes that given the x-ray 
evidence of arthritis an additional 10 percent disability 
rating under Diagnostic Code 5003 is assigned as of May14, 
2002.  To that extent, the benefit sought on appeal is 
allowed.  

Additional comment

The Board observes in passing that in the June 2003 VA 
examination report, the VA examiner asserted that the 
veteran's right knee is 20 percent disabled.  Although the 
Board is obligated to consider all of the evidence of record, 
it is not bound by the opinions of VA examiners or other 
health care providers as to the precise level of disability; 
this is a matter for VA adjudicators.  As it happens, the 
Board has in fact determined that the assignment of separate 
10 percent ratings for the veteran's surgical residuals and 
arthritis is appropriate.  That conclusion is not based on 
the VA examiner's opinion but on the Board's own evaluation 
of all of the evidence of record.  See 38 U.S.C.A. § 7104 
(West 2002).   


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5259 is denied.
Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



